Opinion issued May 24, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00844-CV
                           ———————————
     NEIGHBORHOOD CENTERS INC., Appellant and Cross-Appellee
                                       V.
           DOREATHA WALKER, Appellee and Cross-Appellant



                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-37034



                         OPINION ON REHEARING

      Appellant and cross-appellee, Neighborhood Centers Inc. (“Neighborhood

Centers”), moved for rehearing, asking that we address the effect of amendments

to the Texas Education Code that became effective after oral argument in this case
but before we issued our July 30, 2015 opinion. We grant the motion for rehearing,

withdraw our previous opinion and judgment, and issue this opinion and judgment

in their stead.

       Appellee and cross-appellant Doreatha Walker sued her former employer,

Neighborhood Centers, for its alleged retaliation against her for filing a workers’

compensation claim.1 She also sued Neighborhood Centers under the

Whistleblower Protection Act.2       Neighborhood Centers filed a plea to the

jurisdiction asserting that it had governmental immunity from Walker’s claims.

The trial court granted the plea as to Walker’s workers’ compensation anti-

retaliation claim, and it denied the plea as to Walker’s claim under the

Whistleblower Protection Act.

       In its sole issue on appeal, Neighborhood Centers argues that the trial court

erred in denying its plea to the jurisdiction on Walker’s claim under the

Whistleblower Protection Act. Walker argues in her sole issue on cross-appeal

that the trial court erred in granting Neighborhood Centers’ plea to the jurisdiction

on her workers’ compensation anti-retaliation claim.

       We affirm.




1
       See TEX. LAB. CODE ANN. § 451.001 (Vernon 2015).
2
       See TEX. GOV’T CODE ANN. §§ 554.001–.010 (Vernon 2012).

                                         2
                                   Background

      Neighborhood Centers is a private, non-profit corporation that provides

services—including Head Start, workforce career centers, meals and programs for

seniors, immigration services, tax preparation services, and a community credit

union—to low-income communities in Houston.            Neighborhood Centers also

operates the Promise Community School, an open-enrollment charter school

established pursuant to Texas Education Code chapter 12.3

      Neighborhood Centers hired Walker, who has a master’s degree and is

certified in mid-management as a school principal, for the 2013-2014 school year

to work as a third-grade teacher at the Promise Community School. Walker

alleged that while she was employed with Neighborhood Centers she observed

health code violations and various testing irregularities, which she described as

“cheating irregularities,” “[s]pecial education testing irregularities,” and untimely

provision of Individualized Education Plans. Walker also observed health code

violations and eventually filed a workers’ compensation claim for health issues that

she asserts were caused by the health code violations she observed at the school.




3
      See TEX. EDUC. CODE ANN. §§ 12.001–12.156 (Vernon 2012 & Supp. 2015). The
      Education Code provides for three classes of charters: (1) a home-rule school
      district charter; (2) a campus or campus program charter; or (3) an open-
      enrollment charter. Id. § 12.002 (Vernon 2012). The Promise Community School
      operates as an open-enrollment charter, governed by subchapter D of chapter 12.

                                         3
      Walker alleged that after she filed her workers’ compensation claim

Neighborhood Centers forced her to accept a demotion and reassignment as “an

Interventionist and a Girl Scout Leader,” and Neighborhood Centers’ insurer

denied her workers’ compensation claim.       Walker reported her observations

regarding the testing violations and health code violations to the Texas Education

Agency and the Texas Health Department, respectively. She asserts that once her

report of these violations came to light, Neighborhood Centers terminated her

employment on a pretext.

      Walker filed suit against Neighborhood Centers, alleging that its actions in

demoting and subsequently firing her violated Labor Code section 451.001—

which prohibits retaliation against an employee for filing a workers’ compensation

claim—and    Government     Code    section   554.002(a)—a    provision   of   the

Whistleblower Protection Act that prohibits a state or local governmental entity

from retaliating against an employee who has reported a violation of law to an

appropriate law enforcement authority.

      Neighborhood Centers filed a plea to the jurisdiction, arguing that its

immunity from suit and liability barred Walker’s workers’ compensation anti-

retaliation claim. It argued that open enrollment charter schools, such as the

Promise Community School, have the same immunity as a public school district.

Relying on the Texas Supreme Court’s opinion in Travis Central Appraisal



                                         4
District v. Norman, 342 S.W.3d 54 (Tex. 2011), it argued that governmental

immunity is not waived for retaliatory discharge claims under Labor Code chapter

451. Neighborhood Centers also argued that it is not a “political subdivision” or

“local governmental entity” under the Whistleblower Protection Act, as that act

defines “local governmental entity” narrowly. It asserted that all of Walker’s

claims must be dismissed for lack of subject-matter jurisdiction.

      The trial court granted Neighborhood Centers’ plea to the jurisdiction as to

Walker’s workers’ compensation anti-retaliation claim, and it denied the plea as to

Walker’s claim under the Whistleblower Protection Act.         Both Neighborhood

Centers and Walker filed notices of appeal.

                       Open-Enrollment Charter Schools

      Open-enrollment charter schools, such as Promise Community School

operated by Neighborhood Centers, have been a part of the Texas public school

system since 1995. LTTS Charter Sch., Inc. v. C2 Constr., Inc., 342 S.W.3d 73, 74

(Tex. 2011). As the supreme court stated,

      These nontraditional public schools, created and governed by Chapter
      12 of the Education Code, receive government funding and comply
      with the state’s testing and accountability system, but they operate
      with greater flexibility than traditional public schools, in hopes of
      spurring innovation and improving student achievement.

Id.; see also TEX. EDUC. CODE ANN. § 12.001 (Vernon 2012) (describing purposes

behind charter schools).



                                         5
      The Education Code unequivocally provides that “[a]n open-enrollment

charter school is part of the public school system of this state.” TEX. EDUC. CODE

ANN. § 12.105 (Vernon 2012); C2 Constr., Inc., 342 S.W.3d at 76. An open-

enrollment charter school is a publicly funded institution. TEX. EDUC. CODE ANN.

§ 12.106 (Vernon 2012); C2 Constr., Inc., 342 S.W.3d at 77–78. The Education

Code provides generally that “an open-enrollment charter school is subject to

federal and state laws and rules governing public schools and to municipal zoning

ordinances governing public schools.”        TEX. EDUC. CODE ANN. § 12.103(a)

(Vernon 2012).

      The Education Code also “subjects open-enrollment charter schools to a host

of statutes that govern governmental entities outside the Education Code.” C2

Constr., Inc., 342 S.W.3d at 78.      Specifically, the Code provides that open-

enrollment charter schools are also “considered to be governmental bodies for

purposes of Chapters 551 and 552, Government Code [providing Open Meetings

and Public Information Laws].” TEX. EDUC. CODE ANN. § 12.1051(a) (Vernon

2012). Open-enrollment charter schools are “considered to be a local government

for purposes of Subtitle C, Title 6, Local Government Code, and Subchapter J,

Chapter 441, Government Code [providing the laws relating to local government

records].” Id. § 12.1052(a) (Vernon 2012). And “Section 12.1053 confers

‘governmental entity’ status, ‘political subdivision’ status, and ‘local government’



                                         6
status on open-enrollment charter schools for purposes of myriad public

purchasing and contracting laws. . . .” C2 Constr., Inc., 342 S.W.3d at 77 (citing

TEX. EDUC. CODE ANN. § 12.1053 (Vernon Supp. 2014)); see also TEX. EDUC.

CODE ANN. §§ 12.1054, 12.1055 (Vernon 2012 & Supp. 2015) (providing for

applicability of law relating to conflicts of interest and nepotism laws to open-

enrollment charter schools, their governing bodies, members, and officers).

      Regarding an open-enrollment charter school’s immunity from suit and

liability, the Legislature amended Education Code section 12.1056, effective June

18, 2015,4 to provide:




4
      In her response to the motion for rehearing, Walker argues in part that the
      Legislature’s 2015 amendments to the Education Code should not be applied
      retroactively to her case. Generally, we presume that the Legislature intends
      statutes and amendments to operate prospectively unless they are expressly made
      retroactive. See TEX. GOV’T CODE ANN. § 311.022; City of Austin v. Whittington,
      384 S.W.3d 766, 790 (Tex. 2012). However, this general rule does not apply when
      the statute or amendment is procedural, remedial, or jurisdictional because such
      statutes generally do not affect vested rights, and procedural, remedial, and
      jurisdictional laws should be enforced as they exist at the time the judgment is
      rendered. Whittington, 384 S.W.3d at 790; see also Subaru of Am., Inc. v. David
      McDavid Nissan, Inc., 84 S.W.3d 212, 219 (Tex. 2002) (holding that “not all
      statutes that apply retroactively are constitutionally prohibited” and retroactive
      statute violates constitution only if, when applied, it takes away or impairs vested
      rights). Here, the Legislature’s amendments are relevant to the jurisdiction of the
      court to hear the case, and application of these statutes will not take away or
      impair a vested right. See Whittington, 384 S.W.3d at 790; Subaru of Am., Inc., 84
S.W.3d at 219. Accordingly, we consider the application of the Legislature’s
      amendments that became effective prior to the issuance of our judgment in this
      case.



                                           7
      (a) In matters related to operation of an open-enrollment charter
      school, an open-enrollment charter school or charter holder is immune
      from liability and suit to the same extent as a school district. . . .

      (b) An open-enrollment charter school is a governmental unit as
      defined by Section 101.001, Civil Practice and Remedies Code, and is
      subject to liability only as provided by Chapter 101, Civil Practice and
      Remedies Code, and only in the manner that liability is provided by
      that chapter for a school district.

Act of June 1, 2015, 84th Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18, 2015

(codified as TEX. EDUC. CODE § 12.1056).5

      The Legislature also added section 12.1058, entitled “Applicability of Other

Laws,” which provides:

      (a) An open-enrollment charter school is considered to be:

             (1) a local government for purposes of Chapter 791,
             Government Code [governing interlocal cooperation contracts];

             (2) a local government for purposes of Chapter 2259,
             Government Code [governing self-insurance funds], except that
             an open-enrollment charter school may not issue public
             securities as provided by Section 2259.031(b), Government
             Code;

5
      Prior to its most recent amendment, section 12.1056 provided, “In matters related
      to operation of an open-enrollment charter school, an open-enrollment charter
      school is immune from liability to the same extent as a public school district. . . .”
      TEX. EDUC. CODE ANN. § 12.1056 (Vernon 2012). The amendment changed the
      language of what is now subsection (a) and added subsections (b) (discussed
      above), (c) (providing that open-enrollment charter school is local government as
      defined by Civil Practice and Remedies Code Chapter 102, governing payment of
      tort claims), and (d) (providing that open-enrollment charter school is local
      governmental entity for purposes of Local Government Code chapter 271,
      governing liability of local governmental entities under certain written contracts).
      See Act of June 1, 2015, 84th Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18,
      2015 (codified as TEX. EDUC. CODE § 12.1056).

                                            8
             (3) a political subdivision for purposes of Chapter 172, Local
             Government Code [also known as the Texas Political
             Subdivision Employees Uniform Group Benefits Act]; and

             (4) a local governmental entity for purposes of Subchapter I,
             Chapter 271, Local Government Code [governing adjudication
             of claims arising under written contracts with local
             governmental entities].

Act of June 1, 2015, 84th Leg., R.S., ch. 1020 (H.B. 1170), § 1, eff. June 19, 2015

(codified as TEX. EDUC. CODE § 12.1058).

      Section 12.1058 also specifies that open-enrollment charter schools may

elect to extend workers’ compensation benefits to employees through any method

available to a political subdivision under Labor Code chapter 504. Id.

§ 12.1058(b). Section 12.1058(c) then states:

      (c) Notwithstanding Subsection (a) or (b), an open-enrollment charter
      school operated by a tax exempt entity as described by Section
      12.101(a)(3) is not considered to be a political subdivision, local
      government, or local governmental entity unless the applicable statute
      specifically states that the statute applies to an open-enrollment
      charter school.

Id. § 12.1058(c).

Standard of Review for Pleas to the Jurisdiction on Governmental Immunity

      A plea to the jurisdiction challenges the trial court’s subject-matter

jurisdiction to hear the case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554

(Tex. 2000). Subject-matter jurisdiction is essential to the authority of a court to

decide a case and is never presumed. Tex. Ass’n of Bus. v. Tex. Air Control Bd.,


                                         9
852 S.W.2d 440, 443–44 (Tex. 1993). The plaintiff has the burden to allege facts

affirmatively demonstrating that the trial court has subject-matter jurisdiction. Id.

at 446; see also Weir Bros., Inc. v. Longview Econ. Dev. Corp., 373 S.W.3d 841,

847 (Tex. App.—Dallas 2012, no pet.) (“[The plaintiff] had the burden to plead

facts that affirmatively demonstrate a waiver of governmental immunity and that

the court has subject matter jurisdiction.”).

      We review a trial court’s ruling on a plea to the jurisdiction de novo. See

Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). In

reviewing the ruling, an appellate court “must determine whether facts have been

alleged that affirmatively demonstrate jurisdiction in the trial court.” City of Waco

v. Lopez, 259 S.W.3d 147, 150 (Tex. 2008).

      When reviewing a trial court’s ruling on a jurisdictional plea, “we first look

to the pleadings to determine if jurisdiction is proper, construing them liberally in

favor of the plaintiffs and looking to the pleader’s intent,” and “we consider

relevant evidence submitted by the parties when necessary to resolve the

jurisdictional issues raised.” City of Waco v. Kirwan, 298 S.W.3d 618, 621–22

(Tex. 2009). We do not adjudicate the substance of the case but instead determine

whether a court has the power to reach the merits of the claim. Bland Indep. Sch.

Dist., 34 S.W.3d at 554; Bd. of Trs. of Galveston Wharves v. O’Rourke, 405
S.W.3d 228, 233 (Tex. App.—Houston [1st Dist.] 2013, no pet.).



                                          10
      If the pleadings affirmatively negate the existence of jurisdiction, the plea

may be granted without allowing the plaintiff an opportunity to amend her

pleadings. Miranda, 133 S.W.3d at 227. If the relevant evidence is undisputed or

fails to raise a fact issue as to jurisdiction, the trial court rules on the plea as a

matter of law. Id. at 228.

      “Under the common-law doctrine of sovereign immunity, the [state] cannot

be sued without its consent.” City of Houston v. Williams, 353 S.W.3d 128, 134

(Tex. 2011). Governmental immunity operates like sovereign immunity to afford

similar protection to subdivisions of the state, including counties, cities, and school

districts. Harris Cty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004). Like sovereign

immunity, “governmental immunity has two components: immunity from liability,

which bars enforcement of a judgment against a governmental entity, and

immunity from suit, which bars suit against the entity altogether.” Tooke v. City of

Mexia, 197 S.W.3d 325, 332 (Tex. 2006). Governmental immunity from suit

deprives a trial court of subject-matter jurisdiction and is properly asserted in a

plea to the jurisdiction, while immunity from liability is an affirmative defense.

See Miranda, 133 S.W.3d at 224–26. Furthermore, “[i]mmunity from suit bars a

suit against the State unless the Legislature expressly consents to the suit.” Tex.

Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 853 (Tex. 2002).




                                          11
      “[F]or the Legislature to waive the State’s sovereign immunity, a statute or

resolution must contain a clear and unambiguous expression of the Legislature’s

waiver of immunity.” Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 696

(Tex. 2003); see also Prairie View A & M Univ. v. Chatha, 381 S.W.3d 500, 512

(Tex. 2012) (recognizing that immunity from suit “remains intact unless

surrendered in express and unequivocal terms by the statute’s clear and

unambiguous waiver”). The supreme court has “repeatedly affirmed that any

purported statutory waiver of sovereign immunity should be strictly construed in

favor of retention of immunity.” Chatha, 381 S.W.3d at 513 (citing Taylor, 106
S.W.3d at 696); see also TEX. GOV’T CODE ANN. § 311.034 (Vernon 2013) (“In

order to preserve the legislature’s interest in managing state fiscal matters through

the appropriations process, a statute shall not be construed as a waiver of sovereign

immunity unless the waiver is effected by clear and unambiguous language.”).

                               Interlocutory Appeal

      As a preliminary matter, Walker argues that Neighborhood Centers is a

private, non-profit corporation that does not enjoy governmental immunity from

suit. She contends that, for that reason, “the Court should dismiss Neighborhood

Centers’ issue on appeal for lack of appellate jurisdiction.” We disagree with

Walker’s contention that we lack appellate jurisdiction over this interlocutory

appeal.



                                         12
      Civil Practice and Remedies Code section 51.014(a)(8) provides that “[a]

person may appeal from an interlocutory order of a district court . . . that . . . grants

or denies a plea to the jurisdiction by a governmental unit as that term is defined in

Section 101.001.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (Vernon

2015). Pursuant to the Legislature’s recent amendment of Education Code section

12.1056, “[a]n open-enrollment charter school is a governmental unit as defined by

Section 101.001 [of the] Civil Practice and Remedies Code. . . .” Act of June 1,

2015, 84th Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18, 2015 (codified as

TEX. EDUC. CODE § 12.1056(b)); see also C2 Constr., Inc., 342 S.W.3d at 75–76

(holding that open-enrollment charter school is governmental unit as defined in

Civil Practice and Remedies Code section 101.001(3), and thus court of appeals

has jurisdiction to hear interlocutory appeal from order granting or denying charter

school’s plea to jurisdiction pursuant to Civil Practice and Remedies Code section

51.014(a)(8)).

      Accordingly, we hold that because the Education Code provides that

Neighborhood Centers is a governmental unit as that term is defined in Civil

Practice and Remedies Code section 101.001, this Court has jurisdiction over this

interlocutory appeal under the express language of section 51.014(a)(8). See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8); id. § 101.001(3); Act of June 1,




                                           13
2015, 84th Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18, 2015 (codified as

TEX. EDUC. CODE § 12.1056(a)); C2 Constr., Inc., 342 S.W.3d at 82.

Plea to the Jurisdiction on Walker’s Workers’ Compensation Anti-Retaliation
                                    Claim

      In her sole issue on cross-appeal, Walker argues that the trial court erred in

granting Neighborhood Centers’ plea to the jurisdiction on her workers’

compensation anti-retaliation claim under Labor Code section 451.001. See TEX.

LABOR CODE ANN. § 451.001 (Vernon 2015).

      Walker argued in her original brief on appeal that “Texas courts have not

decisively afforded entities like Neighborhood Centers immunity from suit”

because the Education Code only provides that open-enrollment charter schools are

immune from liability to the same extent as public school districts and does not

explicitly mention immunity from suit. She also argues that “[a]n entity should not

obtain immunity from suit merely by operating an open-enrollment charter school”

and that granting Neighborhood Centers immunity from suit because it operates an

open-enrollment charter school would not serve the purposes of governmental

immunity.

      Neighborhood Centers responds that numerous courts of appeals, including

this Court, have held that charter schools enjoy the same immunity from suit as

traditional public school districts.   It further argues that, because the Texas

Supreme Court has held that governmental immunity has not been waived for


                                        14
claims under the Workers’ Compensation Act’s anti-retaliation provision set out in

Labor Code section 451.001, the trial court lacked jurisdiction over this claim of

Walker’s.

      As set out above, the Legislature has effectively settled the issue of whether

an open-enrollment charter school is immune from suit to the same extent as a

public school by amending Education Code section 12.1056. Effective June 18,

2015, “[i]n matters related to operation of an open-enrollment charter school, an

open-enrollment charter school or charter holder is immune from liability and suit

to the same extent as a school district. . . .” Act of June 1, 2015, 84th Leg., R.S.,

ch. 922 (H.B. 1171), § 1, eff. June 18, 2015 (codified as TEX. EDUC. CODE

§ 12.1056(a)) (emphasis added); see also C2 Constr., Inc., 342 S.W.3d at 82

(holding that open-enrollment charter school is governmental unit for purposes of

Tort Claims Act in Civil Practice and Remedies Code chapter 101); LTTS Charter

Sch., Inc. v. C2 Constr., Inc., 358 S.W.3d 725, 735–36 (Tex. App.—Dallas 2011,

pet. denied) (holding that open-enrollment charter school was immune from suit on

plaintiff’s contract claim just as public school would be).

      Here, Walker sued Neighborhood Centers, a charter holder, for its actions

related to operating its open-enrollment charter school. We conclude that

governmental immunity from suit applies to Neighborhood Centers in this case,

and the trial court lacks subject-matter jurisdiction absent a clear and unambiguous



                                          15
waiver of that immunity by the Legislature. See Tooke, 197 S.W.3d at 332–33;

Miranda, 133 S.W.3d at 224–26; see also City of Dallas v. Albert, 354 S.W.3d
368, 374 (Tex. 2011) (holding that waivers of sovereign immunity or consent to

sue governmental entities must generally be found in actions of Legislature). We

therefore turn to whether Neighborhood Centers’ immunity from suit has been

waived for a workers’ compensation anti-retaliation claim brought pursuant to

Labor Code chapter 451.

      In Travis Central Appraisal District v. Norman, the Texas Supreme Court

addressed the issue of waiver of governmental immunity under the same statute

Walker relies upon in her pleadings—“the Texas Anti-Retaliation Law, found in

Chapter 451 of the Texas Labor Code, [which] prohibits a person from discharging

or discriminating against an employee, who in good faith files a workers’

compensation claim.” 342 S.W.3d 54, 54 (Tex. 2011) (citing TEX. LAB. CODE

ANN. § 451.001(1)). The court acknowledged that it had previously held that,

while the anti-retaliation statute itself did not waive governmental immunity, the

1981 and 1989 versions of Labor Code chapter 504, also known as the Political

Subdivisions Law, reflected a legislative intent to waive governmental immunity

for retaliatory discharge claims under chapter 451. Id. at 56–57 (citing City of

LaPorte v. Barfield, 898 S.W.2d 288, 298–99 (Tex. 1995) (holding that chapter




                                       16
504 waives governmental immunity of political subdivisions for retaliatory

discharge claims under chapter 451)).

         However, the supreme court in Norman also observed that, following the

2005 revisions to the Political Subdivisions Law, the statute no longer contained a

clear and unambiguous waiver of immunity from suit under the anti-retaliation

provision. Id. at 57–59. The court concluded, “Because a retaliatory discharge

claim may not be brought against the government without its consent and the

Political Subdivisions Law no longer provides such consent by waiving the

government’s immunity, the underlying claim in this case must be dismissed.” Id.

at 59.

         Following the supreme court’s reasoning in Norman, we conclude that the

Legislature has not provided a clear and unambiguous waiver of Neighborhood

Centers’ governmental immunity from suit on Walker’s anti-retaliation claim. See

id. Accordingly, the trial court lacked subject-matter jurisdiction over this claim

and properly granted Neighborhood Centers’ plea to the jurisdiction on this claim.

See Tooke, 197 S.W.3d at 332–33; Miranda, 133 S.W.3d at 224–26.

         We hold that Neighborhood Centers enjoys immunity from Walker’s suit

under the anti-retaliation provision of the Workers’ Compensation Act in Labor

Code chapter 451 and that the immunity of political subdivisions to suit under this

chapter has not been clearly and unambiguously waived.



                                        17
        We overrule Walker’s sole issue on appeal.

Plea to the Jurisdiction on Walker’s Whistleblower Protection Act Retaliation
                                    Claim

        In its sole issue on appeal, Neighborhood Centers argues that the trial court

erred in denying its plea to the jurisdiction on Walker’s retaliation claim under the

Whistleblower Protection Act. It argues that, as a public charter school, it is not

subject to the Whistleblower Protection Act and, accordingly, Walker cannot

allege any waiver of its governmental immunity from suit under that statute.

        Neighborhood Centers acknowledges that the supreme court has held that

open-enrollment charter schools are “governmental units” under the Texas Tort

Claims Act. See C2 Constr. Inc., 342 S.W.3d at 82. However, it argues that the

definition of “governmental unit” in the Tort Claims Act is broader than the

definition of “local governmental entity” in the Whistleblower Protection Act. It

argues that it is not a “political subdivision of the state” within the meaning of the

Whistleblower Protection Act because it does not have the characteristics of a state

governing board or of a traditional political subdivision of the state, such as the

power to assess and collect taxes, a governing body that is either elected in local

elections or appointed by locally-elected officials, or jurisdiction over a portion of

the state. See Guar. Petroleum Corp. v. Armstrong, 609 S.W.2d 529, 531 (Tex.

1980)     (providing   characteristics   that   “political   subdivisions”   possess).

Neighborhood Centers’ argument thus turns on whether an entity operating an


                                          18
open-enrollment charter school falls within the definition of “local governmental

entity” in the Whistleblower Protection Act such that its immunity from suit is

waived for anti-retaliation claims filed under the Act.

      On rehearing, Neighborhood Centers argues that the Legislature’s adoption

of Education Code section 12.1058 “makes clear that Neighborhood Centers is not

subject to the Whistleblower Act; and therefore, there has been no waiver of

immunity.”

A.    Waiver of Immunity from Suit Under the Whistleblower Protection Act
      and Education Code

      Neighborhood Centers argues that newly added section 12.1058(c) must be

construed to preclude the treatment of charter schools like public schools for

purposes of the Whistleblower Protection Act because that subsection states that a

charter school “is not considered to be a political subdivision, local government, or

local governmental entity unless the applicable statute specifically states that the

statute applies to an open-enrollment charter school.”          It argues that the

Whistleblower Protection Act does not specifically state that the Act applies to

charter schools; therefore, Neighborhood Centers does not fall within the definition

of a local governmental entity as defined by the Whistleblower Protection Act. We

disagree.




                                         19
      1.     Waiver of Immunity Under the Whistleblower Protection Act

      The Whistleblower Protection Act, in Government Code section 554.002,

prohibits retaliation for reporting a violation of law:

      A state or local governmental entity may not suspend or terminate the
      employment of, or take other adverse personnel action against, a
      public employee who in good faith reports a violation of law by the
      employing governmental entity or another public employee to an
      appropriate law enforcement authority.

TEX. GOV’T CODE ANN. § 554.002(a) (Vernon 2012). In section 554.001, the

Whistleblower Protection Act defines “local governmental entity” as used in

section 554.002 to mean “a political subdivision of the state, including a:

(A) county; (B) municipality; (C) public school district; or (D) special-purpose

district or authority.” Id. § 554.001(2) (Vernon 2012).

      “A public employee whose employment is suspended or terminated or who

is subjected to an adverse personnel action in violation of Section 554.002 is

entitled to sue for: (1) injunctive relief; (2) actual damages; (3) court costs; and

(4) reasonable attorney fees.” Id. § 554.003(a) (Vernon 2012). The term “public

employee” is defined for this purpose to mean “an employee or appointed officer

other than an independent contractor who is paid to perform services for a state or

local governmental entity.” Id. § 554.001(4).

      The Whistleblower Protection Act also contains a waiver of immunity:

      A public employee who alleges a violation of this chapter may sue the
      employing state or local governmental entity for the relief provided by


                                           20
      this chapter. Sovereign immunity is waived and abolished to the
      extent of liability for the relief allowed under this chapter for a
      violation of this chapter.

Id. § 554.0035 (Vernon 2012). We conclude, therefore, that the Whistleblower

Protection Act waives the immunity of local government entities, including public

school districts, from suits brought by whistleblowers.

      2.      Waiver of Immunity Under the Education Code

      The Education Code, in turn, unequivocally provides that “[a]n open-

enrollment charter school is part of the public school system of this state.” TEX.

EDUC. CODE ANN. § 12.105; C2 Constr., Inc., 342 S.W.3d at 76. The Education

Code further provides that “an open-enrollment charter school is subject to federal

and state laws and rules governing public schools and to municipal zoning

ordinances governing public schools.” TEX. EDUC. CODE ANN. § 12.103(a). In

addition, regarding immunity, the Education Code, as amended in 2015, now

specifically provides, “In matters related to operation of an open-enrollment

charter school, an open-enrollment charter school or charter holder is immune from

liability and suit to the same extent as a school district. . . .” Act of June 1, 2015,

84th Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18, 2015 (codified as TEX.

EDUC. CODE § 12.1056(a)).

      The Education Code also “subjects open-enrollment charter schools to a host

of statutes that govern governmental entities outside the Education Code.” C2



                                          21
Constr., Inc., 342 S.W.3d at 78. The Code provides that open-enrollment charter

schools are: (1) “governmental bodies” for purposes of Open Meetings and Public

Information Laws; (2) a “local government” under laws relating to local

government records; and (3) a “governmental entity,” “political subdivision,” and

“local government” for purposes of public purchasing and contracting laws. See

TEX. EDUC. CODE ANN. §§ 12.1051–12.1055; C2 Constr. Inc., 342 S.W.3d at 77;

see also TEX. EDUC. CODE ANN. § 12.1054–12.1055 (providing for applicability of

law relating to conflicts of interest and nepotism laws to open-enrollment charter

schools, their governing bodies, members, and officers).

      Newly enacted Education Code sections 12.1058(a) and (b) add to this list of

specific provisions for which open-enrollment charter schools may be considered

governmental entities. See Act of June 1, 2015, 84th Leg., R.S., ch. 1020 (H.B.

1170), § 1, eff. June 19, 2015 (codified as TEX. EDUC. CODE § 12.1058(a)–(b))

(providing that open-enrollment charter schools can be “a local government” for

purposes of statutes governing inter-local cooperation contracts and self-insurance

funds under Government Code chapters 791 and 2259; “a political subdivision” for

purposes of Texas Political Subdivision Employees Uniform Group Benefits Act

under Local Government Code chapter 172; “a local governmental entity” for

purposes of adjudication of claims arising under written contracts with local

governmental entities under Local Government Code chapter 271; and “a political



                                        22
subdivision” under Labor Code chapter 504 governing workers’ compensation

participation).   New section 12.1056(d) also provides that an open-enrollment

charter school is a local government entity for purposes of Local Government

Code chapter 271. See Act of June 1, 2015, 84th Leg., R.S., ch. 922 (H.B. 1171),

§ 1, eff. June 18, 2015 (codified as TEX. EDUC. CODE § 12.1056(d)). And section

12.1056(b) provides that an open-enrollment charter school is a governmental unit

as defined in Civil Practice and Remedies Code section 101.001, governing tort

claims against governmental entities. Act of June 1, 2015, 84th Leg., R.S., ch. 922

(H.B. 1171), § 1, eff. June 18, 2015 (codified as TEX. EDUC. CODE § 12.1056(b)).

      Finally, newly enacted section 12.1058(c) provides a limit to the application

of other provisions to open-enrollment charter schools, stating, “Notwithstanding

Subsection (a) or (b), an open-enrollment charter school operated by a tax exempt

entity as described by Section 12.101(a)(3) is not considered to be a political

subdivision, local government, or local governmental entity unless the applicable

statute specifically states that the statute applies to an open-enrollment charter

school.” Act of June 1, 2015, 84th Leg., R.S., ch. 1020 (H.B. 1170), § 1, eff. June

19, 2015 (codified as TEX. EDUC. CODE § 12.1058(c)).

      The newly enacted amendments in sections 12.1056(b) and 12.1058(a) and

(b) add to the provisions in law for which charter schools are to be considered

public entities, and section 12.1058(c) limits the courts’ extension of the purposes



                                        23
for which charter schools are considered to be local government entities, but they

do not affect or in any way alter the express immunity provision, set out in section

12.1056(a) of the Code, enacted at the same time, which provides that “[i]n matters

related to operation of an open-enrollment charter school, an open-enrollment

charter school or charter holder is immune from liability and suit to the same

extent as a school district.” TEX. EDUC. CODE ANN. § 12.1056(a). Nor do these

amendments affect the clear waiver of immunity for local government entities,

expressly including school districts, set out in the Whistleblower Protection Act,

which provides that “[a] public employee who alleges a violation of this chapter

may sue the employing state or local governmental entity for the relief provided by

this chapter” and that “[s]overeign immunity is waived . . . for a violation of this

chapter.”   TEX. GOV’T CODE ANN. § 554.0035; see also §§ 554.001(2), (4),

554.002(a), 554.003(a).

      We hold that Neighborhood Centers’ immunity from Walker’s suit against it

under the Whistleblower Protection Act is expressly waived by the Whistleblower

Protection Act and the Education Code.

      This conclusion is supported by the principles of statutory construction.

B.    Application of the Whistleblower Protection Act to an Open-Enrollment
      Charter School Under the Principles of Statutory Construction

      The Texas Code Construction Act provides that, “[i]n enacting a statute, it is

presumed that . . . (2) the entire statute is intended to be effective [and] (3) a just


                                          24
and reasonable result is intended.” TEX. GOV’T CODE ANN. § 311.021 (2), (3)

(Vernon 2013). The Act further provides that, “[i]n construing a statute, whether

or not the statute is considered ambiguous on its face, a court may consider among

other matters the (1) object sought to be attained; (2) circumstances under which

the statute was enacted; (3) legislative history; (4) common law or former statutory

provisions, including laws on the same or similar subjects; [and] (5) consequences

of a particular construction.” Id. § 311.023(1)–(5).      The primary objective in

statutory construction is to give effect to the legislators’ intent. State v. Shumake,

199 S.W.3d 279, 284 (Tex. 2006). We rely upon the plain meaning of the statutory

text unless a different meaning is supplied by legislative definition or is apparent

from the context or a construction leads to absurd results. City of Rockwall v.

Hughes, 246 S.W.3d 621, 625–26 (Tex. 2008).

      Texas law holds that before the courts construe amended statutes to make

substantive changes to prior statutes or to common law rules, they must look

carefully to be sure that was what the Legislature intended. Energy Serv. Co. of

Bowie, Inc. v. Superior Snubbing Servs., Inc., 236 S.W.3d 190, 193–94 (Tex.

2007). “The Legislature has directed that ‘[i]n interpreting a statute a court shall

diligently attempt to ascertain legislative intent and shall consider at all times the

old law, the evil, and the remedy.’” Id. at 194 (quoting TEX. GOV’T CODE ANN.

§ 312.005 (Vernon 2013)). Furthermore, “[a]bsent any identifiable reason for a



                                         25
substantive change to have been made in the statutory provision, or any extra-

textual indication that one was intended, or any resulting change in industry

practice, . . . the most reasonable construction of [the statute] is the same as its

pre-[textual-change] predecessors.”    Id. at 195 (construing Texas Labor Code

section 417.004).

      The Whistleblower Protection Act expressly states that the Act applies to

public school districts. See TEX. GOV’T CODE ANN. § 554.002(a) (providing that

“[a] state or local governmental entity” may not retaliate against employee who

reports violation in good faith to proper authority); id. § 554.001(2) (including

“public school district” in definition of “local governmental entity”). And the

Education Code expressly provides that “an open-enrollment charter school is

subject to federal and state laws and rules governing public schools. . . .” See TEX.

EDUC. CODE ANN. § 12.103(a). Furthermore, the Whistleblower Protection Act

contains an express waiver of immunity that applies to public schools. See TEX.

GOV’T CODE ANN. § 554.0035. And as provided for by the Legislature’s recent

amendment of Education Code section 12.1056, governing immunity of open-

enrollment charter schools, open-enrollment charter schools are immune from

liability and suit to the same extent as public schools. See Act of June 1, 2015, 84th

Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18, 2015 (codified as TEX. EDUC.

CODE § 12.1056(a)).



                                         26
       We conclude that the Legislature has clearly expressed its intention that the

Whistleblower Protection Act apply to open-enrollment charter schools just as it

applies to public schools. See Shumake, 199 S.W.3d at 284 (primary objective in

statutory construction is to give effect to legislators’ intent); Hughes, 246 S.W.3d

at 625–26 (in determining legislative intent, we rely upon plain meaning of

statutory text).

       The Legislature’s addition of section 12.1058(c) to the Education Code does

not change this analysis. That section provides only that “an open-enrollment

charter school . . . is not considered to be a political subdivision, local government,

or local governmental entity unless the applicable statute specifically states that the

statute applies to an open-enrollment charter school.” TEX. EDUC. CODE ANN.

§ 12.058(c).       The Whistleblower Protection Act specifically states that public

schools are local government entities subject to the Act, and Education Code

section 12.1056(a) specifically states that open-enrollment charter schools are

“immune from liability and suit to the same extent as public schools.” See TEX.

GOV’T CODE ANN. § 554.001; TEX. EDUC. CODE ANN. § 12.1056(a).

       Section 12.1058, as a catch-all provision, does not purport to repeal or alter

the general provision found in Education Code section 12.103 providing that

charter schools are subject to the same laws as public schools. To read section

12.1058 in such a way would effectively negate section 12.103, which we will not



                                           27
do. See TEX. GOV’T CODE ANN § 311.021(2) (“In enacting a statute, it is presumed

that . . . the entire statute is intended to effective.”). Moreover, such a reading

would create an absurd result by requiring that every statute that applies to charter

schools through the requirement that they be treated the same as public schools be

retrofitted to add the words “charter schools” in addition to stating that the law as

applied to a public school applies also to a charter school. See id. § 311.021(3) (in

construing statute, “a just and reasonable result is intended”); Hughes, 246 S.W.3d

at 625–26 (stating that we rely upon plain meaning of statutory text unless different

meaning is supplied by legislative definition or is apparent from context, or

construction leads to absurd results).

      We turn, therefore, to the courts’ construction of the law prior to the

enactment of section 12.1058.

      In Pegasus School of Liberal Arts & Sciences v. Ball-Lowder, the Dallas

Court of Appeals addressed arguments similar to those raised by Neighborhood

Centers. That court held that, in spite of the differences in the statutory definitions

of “governmental unit” in the Tort Claims Act and “local governmental entity” in

the Whistleblower Protection Act, “the Whistleblower Protection Act’s definition

of ‘local governmental entity’ must be interpreted to include an open-enrollment

charter school.” Pegasus Sch. of Liberal Arts & Scis. v. Ball-Lowder, No. 05-13-

00482-CV, 2013 WL 6063834, at *5 (Tex. App.—Dallas Nov. 18, 2013, pet.



                                          28
denied).   The court in Pegasus School held that a private, non-profit entity

operating an open-enrollment charter school, such as Neighborhood Centers here,

is subject to the Whistleblower Protection Act and to its waiver of immunity from

suit under that Act. See id.

      Neighborhood Centers argues, however, that we should not rely on the

Dallas Court of Appeals’ opinion in Pegasus School. It argues that the Pegasus

School opinion strays from the established precedent of the supreme court in C2

Construction; that it erroneously applies the broad definition of “governmental

unit” to the more narrowly defined term of “local governmental entity”; and that it

confuses two distinct issues: “(1) the extent of an open-enrollment charter school’s

immunity, and (2) the basic applicability of a law and statutory cause of action to

open-enrollment charter schools.” We disagree for the reasons set out below.

      In reaching its conclusion in Pegasus School, the Dallas Court of Appeals

began by discussing both the supreme court’s opinion in C2 Construction and its

own opinion in that case on remand from the Texas Supreme Court. Id. at *3–5.

      In C2 Construction, the supreme court’s analysis involved the “broad,”

“catch-all” provision in the Tort Claims Act, found in Civil Practice and Remedies

Code section 101.001(3)(D), and it concluded that an open-enrollment charter

school is a “governmental unit” as defined in that chapter. TEX. CIV. PRAC. & REM.

CODE ANN. § 101.001(3)(D); C2 Constr., Inc., 342 S.W.3d at 76.



                                        29
      After the supreme court remanded the case for consideration of the trial

court’s interlocutory order on the charter school’s plea to the jurisdiction, the

Dallas court in C2 Construction considered the question of whether the charter

school’s immunity had been waived by Local Government Code section 271.152,

which provides a waiver of immunity for limited breach of contract claims. 358
S.W.3d at 740–42 (opinion on remand). It concluded that an open-enrollment

charter school is a “local governmental entity” for purposes of the waiver of

immunity in Local Government Code section 271.152. Id. at 742. Noting that

Education Code section 12.103 specifies that “an open-enrollment charter school is

subject to federal and state laws and rules governing public schools,” it reasoned

that the waiver of immunity from contract claims against public schools must also

extend to open-enrollment charter schools. Id. at 741 (citing C2 Constr., Inc., 342
S.W.3d at 78 n.44). The Texas Legislature has now definitively resolved this issue

exactly as the C2 Construction court did, by expressly providing in newly added

section 12.1056(b) that an open-enrollment charter school is a governmental unit

as defined in Civil Practice and Remedies Code section 101.001, governing tort

claims against governmental entities, just as the C2 Construction court held. See

Act of June 1, 2015, 84th Leg., R.S., ch. 922 (H.B. 1171), § 1, eff. June 18, 2015

(codified as TEX. EDUC. CODE § 12.1056(b)).




                                        30
      Against the backdrop of the history of the C2 Construction cases, the Dallas

court in Pegasus School turned to the question of whether an open-enrollment

charter school is a “local governmental entity” under the Whistleblower Protection

Act—the same question we must answer here.

      The Pegasus School court stated that the Whistleblower Protection Act and

Local Government Code section 271.151(3) contain “almost identical” provisions.

2013 WL 6063834, at *5; compare TEX. GOV’T CODE ANN. § 554.001(2)(c)

(Whistleblower Protection Act) (“‘Local governmental entity’ means a political

subdivision of the state, including a . . . public school district.”), with TEX. LOC.

GOV’T CODE ANN. § 271.151(3) (Vernon Supp. 2015) (“‘Local governmental

entity’ means a political subdivision of this state . . . including a . . . public school

district.”). The court held that “[t]he ‘attributes and circumstances’” of open-

enrollment charter schools relied on in the C2 Construction cases—i.e., that they

are part of the public school system, have “responsibility for implementing [the]

state’s school system of public education, and are subject to state laws and rules

governing public schools, among other factors”—are equally relevant and

applicable in determining whether an open-enrollment charter school is a “local

governmental entity” under the Whistleblower Protection Act. Pegasus School,

2013 WL 6063834, at *5 (citing C2 Constr., Inc., 358 S.W.3d at 736–37, 741

(opinion on remand)). The Pegasus School court held that the logic of its opinion



                                           31
on remand in C2 Construction likewise compelled its holding that an open-

enrollment charter school was a “local governmental entity” under the

Whistleblower Protection Act. Id.

      The conclusions of the Dallas Court of Appeals in C2 Construction and in

Pegasus School are both consistent with the intent of the Legislature as expressed

in the Whistleblower Protection Act, the previously existing sections of the

Education Code, and the newly enacted sections. The Education Code grants

open-enrollment charter schools “status as ‘part of the public school system of this

state’” and “authority to wield ‘the powers granted to [traditional public] schools,’”

including the power “to receive and spend state tax dollars (and in many ways to

function as a governmental entity).” C2 Constr. Inc., 342 S.W.3d at 78 (citing

TEX. EDUC. CODE ANN. §§ 12.104–12.106).            Moreover, the Education Code

expressly provides that “an open-enrollment charter school is subject to federal and

state laws and rules governing public schools,” and it waives an open-enrollment

charter school’s immunity from liability and suit “to the same extent as a public

school.” Id. §§ 12.103(a), (b), 12.1056(a).

      The Whistleblower Protection Act contains a “clear and unambiguous

expression of the Legislature’s waiver of immunity” that expressly applies to

public schools, as required to waive governmental immunity. See Taylor, 106
S.W.3d at 696; see also TEX. GOV’T CODE ANN. § 554.0035 (providing that public



                                         32
employee “may sue the employing state or local governmental entity” and that

“[s]overeign immunity is waived and abolished to the extent of liability for the

relief allowed” under Act). Thus, there is no question that the Legislature intended

to waive immunity from suit for some claims under the Whistleblower Protection

Act. There is only the question of whether the scope of affected governmental

entities includes open-enrollment charter schools.

       We conclude that the Whistleblower Protection Act applies here and that

Neighborhood Centers’ immunity from suit and liability is waived to the same

extent that the public school district’s immunity from suit and liability is waived.

Thus, we hold that the Legislature has waived governmental immunity for the

Whistleblower Protection Act claim asserted here by Walker against Neighborhood

Centers. See Taylor, 106 S.W.3d at 697 (holding that statute waiving immunity

need not be model of “perfect clarity” but must do so beyond doubt). Accordingly,

the trial court properly denied Neighborhood Centers’ plea to the jurisdiction on

this issue.

       We overrule Neighborhood Centers’ sole issue on appeal.




                                        33
                                    Conclusion

      We affirm the order of the trial court.




                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Bland, and Massengale.




                                         34